Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 11/12/2021:
Claims 1-19 have been examined.
Claims 1-11 have been amended by Applicant.
Claim 10 has been further amended by Examiner.
Claims 12-19 newly added.
Claims 1-19 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Bradley D. Lytle (Reg. No.: 40,073) in a telephone interview on 12/30/2021. The application has been amended as follows: 
In the claims: 
10.  (Currently amended) A vehicle traveling control method that is performed in a vehicle traveling control device, the method comprising:
	acquiring, by a far-infrared camera, an image of a region situated in a travel direction of a vehicle, to analyze a distribution of a road-surface temperature; 
detecting, by a sensor, two or more candidate courses of the vehicle to be safely travelable based on vehicle state information of the vehicle and surrounding information of the vehicle acquired by a sensor, the state vehicle state information including at least one of a location of the vehicle, a pose of the vehicle, and movement of the vehicle, and the surrounding information of the vehicle including at least one of a type, a location, and movement of an obstacle object around the vehicle; and 

	
Response to Amendment
The Examiner finds that the limitation/feature “two or more candidate courses” in the currently amended claims is covered by the limitation/feature “plurality of the candidate courses” specified in numerous paragraphs of the specification, as published, as well as the limitation/feature “detected … two or more candidate courses of the vehicle to be safely travelable” in the currently amended claims is covered by the limitation/feature “detected/determined … plurality of safely travelable courses” specified in Para [0185] of the specification, as published. 

Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 1-6 and 10-11 from the previous Office Action.
	

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-11 from the previous Office Action.
	

Claim Rejections - 35 USC § 101
1.	Applicant’s amendments have overcome the 101 rejections to claim 11 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-11, in performing initial search, the examiner was able to find the closest prior art of record, which is Wu (Pub. No.: US 2012/0218411A1) taken either individually or in combination 
In regards to claims 1-19, in performing additional search in response to amended and newly added claims, the examiner was able to find the closest prior art of record, which is MATSUBARA (Pub. No.: EP 2765046A1) taken either individually or in combination with other prior art of OMI (Pub. No.: US 2018/0116579A1), SIEGEL (Pub. No.: US 2015/0344037A1), Nagaoka (Pub. No.: US 2015/0035962A1) and Maston (Pub. No.: US 2014/0062725A1), who describe preventing a driving assistance system for a vehicle from causing a collision of the self-vehicle with a solid object by performing driving assistance; when a solid object that can be an obstacle exists in the course of the self-vehicle, the driving assistance system according to the present invention that determines a plurality of paths along which the self-vehicle can travel by changing the momentum thereof, designates an avoidance line along which the solid object can be avoided from among the plurality of paths, and changes the momentum of the self-vehicle in such a way that the self-vehicle travels along the selected avoidance line; if the plurality of path do not include a path along which the solid object can be avoided, the driving assistance system that changes the momentum of the self-vehicle again in the middle of a path selected from among the aforementioned paths, thereby avoiding the solid object.

In regards to claims 1-19, Wu (Pub. No.: US 2012/0218411A1) and MATSUBARA (Pub. No.: EP 2765046A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
detecting two or more candidate courses of the vehicle to be safely travelable based on vehicle state information of the vehicle and surrounding information of the vehicle acquired by a sensor, the state vehicle state information including at least one of a location of the vehicle, a pose of the vehicle, and movement of the vehicle, and the surrounding information of the vehicle including at least one of a type, a location, and movement of an obstacle object around the vehicle; and 
determining a course of a highest road-surface temperature to be a traveling route, based on the distribution of a road-surface temperature, the course being determined from the two or more candidate courses of the vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662